DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 14-16 is/are rejected under 35 U.S.C. 102(a(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over either of Koreishi or KR10-1454726.
Koreishi has side rails 10/12 ,figure 6, roof panel 160 with flange 50 along and fixed to a lower surface of the closed section 10/12.
KR10-1454726 has side rails 12/22/18, figure 7, roof panel 28/54 with flanges 56,58 along and fixed to the lower surface of the closed section 12/22/18.
Claim 2, adhesive and mechanical connection is an obvious expedient to one of ordinary skill in this art, a graduate engineer or experienced designer with knowledge of connections.
Claim 14, Koreishi has first frame 11/12 with two outer sides at top and bottom of 12, both adhered to the second frame 12/13
KR10-1454726 has first frame 18/22 with two outer sides at top and bottom of 22 both adhered to the second frame 20.
Claim 16, the flange section of both references is inward of the first frame.
Claim(s) 1-2, 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher et al. in view of either of Koreishi or KR10-1454726.
Fisher et al. have side rails 18, not of closed section, roof panel 28, figure 4, with flange 28e attached to a lower surface of the side rail 18.
It would have been obvious at the time of filing of applicant to provide in Fisher et al. the conventional side rail structures of closed section as taught by either of Koreishi or KR10-1454726 in order to strengthen the roof side.
Re claims 2, 14-15 see above remarks.
Allowable Subject Matter
Claims 3-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS H PEDDER whose telephone number is (571)272-6667. The examiner can normally be reached 5:30-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
DENNIS H. PEDDER
Examiner
Art Unit 3612



DHP
7/28/2022